EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Firey on 8/22/2022.

1.	(Previously Presented) A transmitter which outputs transmission signals in parallel to channels, comprising:
an encoder configured to
receive data bits,
generate conversion bits based on a number of the data bits and a number of bits having a target logical value, a number of  the conversion bits being more than the number of the data bits,
detect a risk pattern of the conversion bits to generate detection data, and
convert the risk pattern into a replacement pattern based on the detection data to generate code bits, a number of the code bits being equal to the number of the conversion bits; and
a transmission interface circuit configured to convert the code bits into the transmission signals.

2.	(Original) The transmitter of claim 1, wherein the encoder is configured to:
generate first partial conversion bits of the conversion bits based on a number of first bits having the target logical value from among first partial data bits of the data bits; and
generate second partial conversion bits of the conversion bits based on  a number of second bits having the target logical value from among second partial data bits of the data bits.

3.	(Original) The transmitter of claim 2, wherein the encoder is configured to:
invert logical values of the first partial data bits to generate the first partial conversion bits based on the number of the first bits being more than half a total number of the first partial data bits; and
invert logical values of the second partial data bits to generate the second partial conversion bits, based on the number of the second bits being more than half a total number of the second partial data bits.

4.	(Original) The transmitter of claim 3, wherein 
the number of the data bits is 8, 
the number of the conversion bits is 10, 
the number of the channels is 10, 
the number of the first partial data bits is 4, 
the number of the second partial data bits is 4, 
the number of the first partial conversion bits is 5, and 
the number of the second partial conversion bits is 5;
wherein 4 bits of the first partial conversion bits correspond to the first partial data bits, respectively, and a remaining bit of the first partial conversion bits other than the 4 bits indicates whether the first partial data bits are inverted; and
wherein 4 bits of the second partial conversion bits correspond to the second partial data bits, respectively, a remaining bit of the second partial conversion bits other than the 4 bits indicates whether the second partial data bits are inverted.

5.	(Original) The transmitter of claim 1, wherein the conversion bits, respectively corresponding to 4 channels sequentially arranged, have 3 or more conversion bits having the target logical value in the risk pattern.

6.	(Original) The transmitter of claim 5, wherein the encoder is configured to
detect a first pattern of the conversion bits based on the data bits;
generate a first detection bit of the detection data having a logical value that depends on whether the first pattern is detected; 
detect a second pattern of the conversion bits based on the data bits; and
generate a second detection bit of the detection data having a logical value that is based on whether the second pattern is detected,
wherein the first pattern has the risk pattern and 2 of first partial conversion bits of the conversion bits have the target logical value in the first pattern, and
wherein the second pattern has the risk pattern and 2 of second partial conversion bits of the conversion bits have the target logical value in the second pattern.

7.	(Original) The transmitter of claim 1, wherein the encoder generates replacement bits respectively corresponding to the data bits based on bits respectively corresponding to the data bits from among the conversion bits,
wherein, based on the conversion bits having the risk pattern, the replacement bits are generated to have the replacement pattern, and
wherein the replacement bits, respectively corresponding to 4 channels sequentially arranged, have less than 3 replacement bits having the target logical value in the replacement pattern.

8.	(Original) The transmitter of claim 7, wherein the encoder is configured to:
based on the risk pattern being present in the conversion bits, generate the detection data having a first logical value; and
based on the risk pattern being absent from the conversion bits, generate the detection data having a second logical value,
wherein, based on the detection data having the first logical value, some of the code bits are the replacement bits, and
wherein, based on the detection data having the second logical value, the code bits are the conversion bits.

9.-20.	(Cancelled)

21.	(New) A semiconductor system comprising:
a transmitter including
	an encoder configured to
receive data bits,
generate conversion bits based on a number of the data bits and a number of bits having a target logical value, a number of the conversion bits being more than the number of the data bits,
detect a risk pattern of the conversion bits to generate detection data, and
convert the risk pattern into a replacement pattern based on the detection data to generate code bits, a number of the code bits being equal to the number of the conversion bits; and
a transmission interface circuit configured to convert the code bits into the transmission signals; and
a channel unit including channels, a number of the channels being equal to a number of the code bits, and configured to receive signals generated based on the code bits; and
a receiver configured to receive the signals through the channel unit, convert the signals into the code bits, and convert the code bits into the data bits.

22.	(New) The semiconductor system of claim 21, wherein 
the encoder is configured to generate the code bits based on the data bits such that the code bits, respectively corresponding to 4 channels sequentially arranged, have less than 3 code bits having the target logical value.

23.	(New) The semiconductor system of claim 21, wherein the transmitter is configured to:
generate first partial conversion bits of the conversion bits based on a number of  first bits having the target logical value from among first partial data bits corresponding to half the data bits; and
generate second partial conversion bits of the conversion bits based on a number of second bits having the target logical value from among second partial data bits corresponding to a remaining half of the data bits.


24.	(New) The semiconductor system of claim 21, wherein the receiver includes:
a reception interface circuit configured to convert the signals received from the channel unit into the code bits; and
a decoder configured to generate detection data based on a pattern of the code bits, convert the code bits into the conversion bits based on the detection data, and convert the conversion bits into the data bits.

25.	(New) The semiconductor system of claim 21, wherein the receiver is configured to:
determine whether the code bits are converted into the replacement pattern, based on a pattern of the code bits; and
based on the code bits being converted into the replacement pattern, generate the conversion bits by converting the replacement pattern into the risk pattern.

26.	(New) The semiconductor system of claim 21, wherein 
a number of the channels is 10, 
a number of the conversion bits is 10, and 
a number of the data bits is 8.


/JAMAL JAVAID/Primary Examiner, Art Unit 2412